PER CURIAM.
A summary judgment was rendered in appellee/plaintiff’s favor on certain counts of a complaint. This appeal followed. Counsel for the appellee having admitted before this court that the remaining counts of the complaint against appellant, Florida Perfections, Inc., have been abandoned, the summary judgment is affirmed. See and compare Pacific Mills v. Hillman Garment, 87 So.2d 599 (Fla.1956); Goldberger v. Regency Highland Condominium Association, Inc., 452 So.2d 583 (Fla. 4th DCA 1984); Bowman v. Kingsland Development, Inc., 432 So.2d 660 (Fla. 5th DCA 1983); Spurrier v. United Bank, 359 So.2d 908 (Fla. 1st DCA 1978); Sottile v. Gaines Construction Company, 281 So.2d 558 (Fla. 3d DCA 1973); Accurate Metal Finishing Corp. v. Carmel, 254 So.2d 556 (Fla. 2d DCA 1971).
Affirmed.